Citation Nr: 1128846	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to June 1952.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In September 2010, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for further evidentiary development.  The requested development was completed, and the case was returned to the Board for further appellate action.  A VA expert medical opinion was obtained by the Board in April 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005.  The death certificate issued the day of his death lists the immediate causes of death as cerebrovascular accident due to hypertension.

2.  A second death certification was issued by the Veteran's family physician approximately 2 weeks after his death; this death certificate lists the immediate causes of death as cerebrovascular accident due to hypertension and posttraumatic stress disorder (PTSD).  

3.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, cold injury residuals of the left lower extremity and right lower extremity, appendectomy and bilateral defective hearing.  

4.  A medical expert opinion reflects that there is evidence that PTSD is associated with an increased risk of hypertension and that hypertension is a strong risk factor for cerebrovascular accident.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the appellant's favor, the criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease (including hypertension) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, cold injury residuals of the left lower extremity and right lower extremity, appendectomy and bilateral defective hearing.  

The Veteran died on December [redacted], 2005.  Two death certificates were issued in this case.  The first, signed on the date of death by Dr. S.E.N, noted the cause of death as cerebrovascular accident due to hypertension.  Two weeks later, the Veteran's family physician, Dr. A.W.V., signed a new death certificate listing the above two conditions and then listing PTSD.  

VA treatment records reflect a diagnosis of coronary artery disease.  The Veteran's terminal hospital records note the Veteran had a history of prior mild stroke, myocardial infarction, and coronary bypass.  On presentation he noted a history of chest pain that morning but denied chest pain at the time of admission.  A computed tomography (CT) scan of the head revealed acute hemorrhage.  

An opinion from a VA physician was obtained in April 2006.  The physician opined that the Veteran's death from a cerebrovascular accident and hypertension were not related to his PTSD.  She noted the Veteran had significant other risk factors, and that there was a dearth/absence of evidence that PTSD causes strokes or hypertension.  The examiner did not address the question of whether the Veteran's PTSD aggravated those conditions, thereby contributing to death.  

In June 2006, the appellant provided an opinion from Dr. A.W.V. that PTSD contributed to his conditions.  However, the physician provided no rationale for that conclusion.  The appellant also submitted literature concerning the possible relationship between cardiovascular disorders and PTSD.  

In October 2010, an opinion was provided by a VA physician who stated that there was no medical literature discoverable linking hypertension or cerebrovascular accident to PTSD, other than in cases of former prisoners of war (for hypertension).  However, the physician did not address whether PTSD aggravated the Veteran's cerebrovascular accident or hypertension.  

In April 2011, an expert medical opinion was obtained from a VA physician who serves as the chief of a cardiology section.  The physician noted that there is no conclusive evidence of a causal relation between PTSD and coronary or cerebrovascular disease, and that some analyses have failed to show an association between PTSD and these conditions.  However, citing to medical publications, the physician also reported that there is evidence that PTSD is associated with an increased risk of hypertension and that hypertension is a strong risk factor for cerebrovascular accident.  Thus, in his opinion it was possible that the Veteran's hypertension and risk of cerebrovascular accident were aggravated by PTSD. 

Both death certificates indicate that hypertension was a cause of the Veteran's death.  The medical evidence suggests that the Veteran's service-connected PTSD did not cause his hypertension; however, it appears that the PTSD may have aggravated his hypertension, which ultimately led to his death.  This was suggested by an expert in cardiology and supported by medical literature.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

Resolving all doubt in favor of the appellant, the Board finds that the Veteran's service-connected PTSD aggravated his hypertension, which ultimately led to his death.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


